Citation Nr: 1432413	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of surgery for left club foot deformity.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of left ankle scar.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in the August 2010 VA Form 9 that she would like to testify at a hearing before a Veterans Law Judge in Washington, DC.  A letter dated in August 2010 from the Veteran's attorney that accompanied the VA Form 9 informed the RO that the Veteran desires a hearing before the Board in Washington DC and that she wishes to attend the hearing by video conference from the RO located in Florida.  The Veteran has not been scheduled for a Board hearing and there is no evidence of record indicating that the Veteran withdrew her hearing request.  Thus, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Board video conference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the RO.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



